Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Action is in response to communication filed on 12/13/2021. 
Claims 1-18 are pending in this application.

Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are not persuasive.
Issue A:
Applicant argues that Zhu does not teaches “determining, by a first front-end device of a security and protection system of an event exist, and sending, by the first front-end device, a collaboration instruction to a second front-end device of the security protection system” (Remarks page 2-3).
Response to Issue A:
In response to applicant's arguments, the Examiner respectfully disagreed. Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The 
Vyvyan teaches the above limitation “determining, by a first front-end device of an event exist, and sending, by the first front-end device, a collaboration instruction to a second front-end device” as recite in the First action. Examiner cites additional paragraph to further clarify. Vyvyan teaches [0071-0072] node 408 (mapped to first front-end device) detecting type of event occur and originate collaborative trigger and forwards the collaborative trigger to one or more other nodes (mapped to second front-end device) with DDCS 400. However, Vyvyan does not explicit the front end devices are of a security and protection system. Zhu discloses (fig. 2, page 12, 16, 18) smart device B (mapped to first front end device), communicate directly with home device 1 (mapped to second front end device) and back end configuration server (paragraph 0068) (mapped to security and protection platform). The disclose methods of Vyvyan i.e. determine collaborative trigger at node one and propagate to another node, can be incorporate into Zhu (including smart device, home device and server) in order to reaches the claimed invention. Ordinary skill in the art will be motivated because it would have enabled the system to perform collaboration more efficiently, i.e. not only to utilize server handling security configuration but also coordinate the function trigger via peer to peer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Vyvyan (US 2019/0165993 A1) in view of Zhu et al (CN 108616430 A, cited translation copy CN108616430MT).

Regarding claim 1, Vyvyan teaches a front-end device collaboration method, comprising: determining, by a first front-end device, that a preset collaboration trigger event exists (Vyvyan fig. 5 item #510, #535  determine type of event and generate collaborate trigger event, if event match that specified in event table, [0089][0096]); and sending, by the first front-end device, a collaboration instruction to a second front-end device, wherein the collaboration instruction is used to instruct the second front-end device to perform an operation corresponding to the collaboration instruction (Vyvyan 
However, Vyvyan does not explicit of determining, by a first front-end device of a security and protection system an event exist, and sending, by the first front-end device, a collaboration instruction to a second front-end device of the security and protection system;
Zhu teaches determining, by a first front-end device of a security and protection system an event exist, and sending, by the first front-end device, a collaboration instruction to a second front-end device of the security and protection system (Zhu page 12, 16 smart host (first front end device may get configuration template from a server) obtain at least one device that has been added to the smart home system (second front end device), page 18 paragraph if at least one device satisfies the predetermined rule, control at least one device to execute the action)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vyvyan in view of Zhu to determining, by a first front-end device of a security and protection system an event exist, and sending, by the first front-end device, a collaboration instruction to a second front-end device of the security and protection system.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated because it would have enabled the system to perform collaboration more efficiently, i.e. to utilize a centralize server to handle configuration and security setup and also coordinate the event trigger via peer to peer (Zhu page 12, 16, 18, Vyvyan [0071-0072]).

Regarding claim 2, Vyvyan-Zhu teaches the method according to claim 1, wherein before the sending, by the first front-end device of the collaboration instruction to the second front-end device, the method further comprises: receiving and storing, by the first front-end device, a configuration information set sent by a security protection platform, wherein the configuration information set comprises configuration information of the second front-end device, and the configuration information of the second front- end device comprises a capability of the second front-end device, to perform the operation corresponding to the collaboration instruction (Zhu page 16 receive smart template from a server for at least one device, template includes execution rules, Vyvyan [0098][0102] receive trigger info and store in table).

Regarding claim 3, Vyvyan-Zhu teaches the method according to claim 1, wherein before the sending, by the first front-end device of the collaboration instruction to the second front-end device, the method further comprises: obtaining, by the first front-end device, a collaboration policy (Zhu page 16 receive smart template from a server for at least one device, template includes execution rules) and the sending, by the first front-end device of the collaboration instruction to the second front- end device comprises: determining, by the first front-end device, the second front-end device based on the collaboration policy; and sending, by the first front-end device, the collaboration instruction to the second front-end device (Vyvyan [0089][0096] determine type of event and generate collaborate trigger event when event match that specified in event table and propagate the event).

Regarding claim 4, Vyvyan-Zhu teaches the method according to claim 3, wherein the obtaining, by the first front-end device, of the collaboration policy comprises: receiving, by the first front-end device, the collaboration policy sent by the security protection platform; or obtaining, by the first front-end device, the collaboration policy configured by a user on a client (Zhu page 16, receive configuration from server, Vyvyan [0051] user portal provide access for the customer/administrator).

Regarding claim 5, Vyvyan-Zhu teaches the method according to claim 3, further comprising: when a communication connection between the first front-end device and the second front- end device is interrupted, deleting, by the first front-end device, a collaboration policy of the second front-end device from the collaboration policy; or 6 receiving, by the first front-end device, a de-coordination notification message sent by the security protection platform, and deleting, by the first front-end device, a collaboration policy of the second front-end device from the collaboration policy based on an instruction of the de- coordination notification message (Vyvyan [0094-0095] determine trigger event and suppress trigger if condition not match).

Regarding claim 6, Vyvyan teaches a front-end device collaboration method, comprising: sending, a collaboration policy to a first front-end device, wherein the collaboration policy is used by the first front-end device to determine the second front-end device from a plurality of front-end devices when the first front-end device detects a preset collaboration trigger event (Vyvyan fig. 5 item #510, #535  determine type of 
However, Vyvyan does not explicit teaches sending, by a security protection platform, a collaboration to a first front-end device of a security and protection system, to determine the second front-end device of the security and protection system and receiving, by the security protection platform an event that is sent by the first front-end device;
Zhu teaches sending, by a security protection platform, a collaboration to a first front-end device of a security and protection system, to determine the second front-end device of the security and protection system and receiving, by the security protection platform an event that is sent by the first front-end device (Zhu page 12, 16 smart host (first front end device may get configuration template from a server) obtain at least one device that has been added to the smart home system (second front end device), page 18 paragraph if at least one device satisfies the predetermined rule, control at least one device to execute the action, page 17 last paragraph, server receive request event for the template).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vyvyan in view of Zhu to sending, 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated because it would have enabled the system to perform collaboration more efficiently, i.e. to utilize a centralize server to handle configuration and security setup (Zhu page 12, 16, 18).

Regarding claim 7, Vyvyan-Zhu teaches the method according to claim 6, further comprising: receiving, by the security protection platform, configuration information sent by the second front-end device, wherein the configuration information comprises a capability of the second front- end device, to perform the operation corresponding to the collaboration instruction; and sending, by the security protection platform, a configuration information set to the first front- end device, wherein the configuration information set comprises the configuration information of the second front-end device (Zhu page 16 receive smart template from a server for at least one device, template includes execution rules, Vyvyan [0098][0102] receive trigger info and store in table).

Regarding claim 8, Vyvyan-Zhu teaches the method according to claim 6, further comprising: when the security protection platform detects that the second front-end device is offline, or when the security protection platform receives de-collaboration information sent by the second front-end device, sending, by the security protection 

Regarding claim 14, Vyvyan-Zhu teaches the front-end device according to claim 11, wherein the first front- end device and the second front-end device are cameras (Zhu page 12 smart home system devices include camera).

Regarding claims 9-13, they do not teach or further define over the limitations in claims 1-5 respectively. Therefore, claims 9-13 are rejected for the same reasons as set forth in claims 1-5.

Regarding claims 15-17, 18 they do not teach or further define over the limitations in claims 6-8, 14 respectively. Therefore, claims 15-17, 18 are rejected for the same reasons as set forth in claims 6-8, 14.

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Modestine et al., US 20180233010 A1: NEIGHBORHOOD ALERT MODE FOR TRIGGERING MULTI-DEVICE RECORDING, MULTI-CAMERA .

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE LIN whose telephone number is (571) 272-5137.  The examiner can normally be reached on Monday – Friday 7:30 AM – 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/S. L./
Examiner, Art Unit 2446



/BRIAN J. GILLIS/Supervisory Patent Examiner, Art Unit 2446